Citation Nr: 1119360	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for cervical strain, claimed as neck and nerve damage of the neck, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for left shoulder strain status post impingement (nondominant), currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for intermittent strain, left wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for bilateral pes planus, claimed as bilateral flat feet with shots in feet, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for right shoulder disability.

7.  Entitlement to service connection for disability manifested by cramps and spasms in calves.

8.  Entitlement to service connection for vision residuals due to OC spray in face. 

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for residuals of concussion with headaches. 

11.  Entitlement to service connection for residuals of ingrown toenails, big toe.

12.  Entitlement to service connection for residuals, right tibia/fibula injury.

13.  Entitlement to service connection for nerve damage of the back.

14.  Entitlement to service connection for nerve damage of the left arm.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to April 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.  The Veteran testified as a personal RO hearing in March 2009.  In his substantive appeal, the Veteran requested a Board hearing at the local RO.  However, a February 2011 Report of Contact showed that the Veteran withdrew his request.  

By rating decision in June 2009, the RO increased the left shoulder, left wrist and bilateral pes planus disability ratings to 10 percent each, effective September 28, 2007, the date of claim.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues therefore remain in appellate status. 

The issue of entitlement to service connection for hearing loss was also appealed from the March 2008 rating decision.  However, prior to issuance of the statement of the case, in a March 2009 statement, the Veteran indicated that he no longer wished to appeal this issue. 

The issues of entitlement to an initial higher rating for bilateral pes planus and entitlement to service connection for back disability, right shoulder disability, disability manifested by cramps and spasms in calves and residuals of ingrown toenails, big toe are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected cervical strain is manifested by subjective complaints of pain, but without objective findings of a combined range of motion limited to 170 degrees or less, forward flexion limited to 30 degrees or less; ankylosis; muscle spasm or guarding severe enough to result in abnormal spinal contour; or incapacitating episodes of at least two weeks over the past 12 months.  

2.  The Veteran's service-connected left shoulder strain status post impingement (nondominant) is manifested by subjective complaints of pain, but without objective findings that motion of the left arm is limited to the shoulder level.

3.  The Veteran's service-connected intermittent strain, left wrist, is manifested by subjective complaints of pain and objective findings of decreased range of motion, but without objective findings of ankylosis.

4.  Vision residuals due to OC spray in face was not manifested during the Veteran's active duty service.

5.   The Veteran does not currently have a diagnosis of PTSD based on a corroborated stressor for purposes of service connection. 

6.  Adjustment disorder with mixed anxiety and depressed mood was manifested during the Veteran's active duty service.  

7.  The Veteran's tension headaches are causally related to his now service-connected adjustment disorder with mixed anxiety and depressed mood.

8.  The Veteran does not currently have residuals of a right tibia/fibula injury for purposes of service connection.

9.  The Veteran does not currently have nerve damage of the back for purposes of service connection.

10.  The Veteran does not currently have nerve damage of the left arm for purposes of service connection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's service-connected cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's service-connected left shoulder strain status post impingement (nondominant) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5024, 5201 (2010).

3.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for intermittent strain, left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5024, 5214, 5215 (2010).

4.  Vision residuals due to OC spray in face was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

5.  PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  Adjustment disorder with mixed anxiety and depressed mood was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

7.  The Veteran's tension headaches are proximately due to his now service-connected adjustment disorder with mixed anxiety and depressed mood.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

8.  Residuals of a right tibia/fibula injury were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  Nerve damage of the back was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  Nerve damage of the left arm was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issues of initial higher ratings for the Veteran's cervical spine, left shoulder and left wrist disabilities are downstream issues from that of service connection (for which a VCAA letter was duly sent in September 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The record shows that, in a September 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the September 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

The Court's decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2007, which was prior to the March 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

At this point the Board acknowledges the decision of the Court in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vazquez-Flores.  The present appeal involves the issues of higher initial ratings, not a claim for an increased rating.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vazquez-Flores, supra, do not apply to initial rating claims such as those now on appeal to the Board. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records (STRs) and service personnel records (SPRs), VA treatment records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in January 2008, February 2008 and April 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Higher Initial Ratings Issues

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Cervical Strain

The Veteran is seeking a higher initial rating for his service-connected cervical spine disability.  The Veteran's service-connected cervical spine disability has been rated under Diagnostic Code 5237.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran filed his initial claim for service connection in September 2007.  He was afforded a VA examination in February 2008.  The claims file was reviewed.  The Veteran reported injuring his cervical spine during a December 2003 motor vehicle accident.  The Veteran asserted that two to three times a week, he developed pain immediately behind the left ear, shooting down the left side of the neck to the left shoulder blade.  The pain would last from two hours to all day.  The Veteran also indicated that his pain was tied with his headache symptoms.  A couple of times a month, he awoke with neck symptoms that could last a few hours and dissipated with activity and movement.  There was no effect on his usual activities in that he continued his activities in spite of any pain.  He indicated that the effect on his occupation was the same as his headaches, which he reported that he had called in sick or left early because of his headaches.  

On physical examination, the Veteran arrived ambulatory with normal gait and station.  He moved quickly and easily and was in no distress.  He arrived using no assistive devices.  Examination of the cervical spine showed no spasm, redness or tenderness.  He had a normal cervical curvature.  Range of motion was 69 degrees extension, 46 degrees flexion, 35 degrees right lateral motion, 41 degrees left lateral motion, 57 degrees right rotation, and 58 degrees left rotation.  There was no observed manifestation of pain and no additional limitation after repetitive use.  A contemporaneous x-ray was negative.  The diagnosis was cervical strain manifested by left-sided neck pain and pain behind the left ear at insertion of the left sided cervical muscles.  

The Veteran was afforded another VA examination in April 2009.  The claims file was reviewed.  The Veteran reported that his neck was worse since the last examination.  He had a constant ache and it felt like something "wanted to push out."  He had difficulty rotating to the right.  He was not receiving any current treatment and did not know of anything that exacerbated the problems.  His neck started hurting at random times and was alleviated with time, ice, heat and Motrin.  The Veteran was currently a student and he sat near the front of the class to keep his head centered and looking forward.  There were no effects on activities of daily living.  The Veteran reported an inactive lifestyle.

On physical examination, vibratory positive at the first through the fifth metacarpal joints bilaterally.  The Veteran complained of discomfort with palpation of the left trapezius muscle.  There was no tenderness on palpation.  Range of motion was 40 degrees flexion, before and after repetitive use; 65 degrees extension, before and after repetitive use; 30 degrees left lateral flexion with 35 degrees after repetitive use; 60 degrees right lateral flexion with 55 degrees after repetitive use; 65 degrees left and right rotation with 60 degrees after repetitive use.  There were no neurological abnormalities found.  There was also no painful motion, spasms, weakness, or tenderness found otherwise than as noted above.  There were no incapacitating episodes as defined for VA disability evaluation purposes in the past 12 months.  The assessment was cervical spine strain.  The examiner concluded, that except as noted above, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the cervical spine due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination.

Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board again finds the examinations to be sufficient for rating purposes.

VA treatment records have also been reviewed and associated with the claims file.  However, these records do not address the pertinent rating criteria with respect to this issue. 

Therefore, based on the medical evidence of record, the Board must conclude that a rating in excess of 10 percent is not warranted under the general rating formula because there is no objective finding of forward flexion of the cervical spine of 30 degrees or less.  Moreover, there is no evidence that the Veteran's combined range of motion was 170 degrees or less.  The most restrictive flexion found was 40 degrees documented at the April 2009 VA examination.  Further, even considering additional loss after repetitive use, both examinations showed that the Veteran's combined range of motion was well over 170 degrees.  Significantly, there has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The VA examinations found no evidence of muscle spasm, abnormal spinal contour or abnormal gait.  

The Board acknowledges that the Veteran has chronic neck pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the most recent VA examination, flexion was still 40 degrees after repetitive use.  Further, again, even considering additional limitation after repetitive use, the Veteran's combined range of motion is still far above the 170 degrees necessary for a 20 percent rating.  

Importantly, the April 2009 VA examiner explicitly stated that except as noted above, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the cervical spine due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination.  

Also importantly, the Board finds no lay description from the Veteran reporting cervical spine motion in specific degrees (such as having a combined range of motion limited to 170 degrees or less, or forward flexion limited to 30 degrees or less), ankylosis or muscle spasm or guarding severe enough to result in abnormal spinal contour.

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for IVDS.  There has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least two weeks during the past 12 months to warrant a 20 percent rating for IVDS.  The April 2009 VA examination clearly stated that there had been no incapacitation over the past 12 months.  

Moreover, there is no evidence of neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  No neurological abnormalities were found at the most recent VA examination.  Thus, the Veteran's symptoms are adequately contemplated in the current 10 percent rating.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his cervical spine strain.  As indicated above, the Veteran has provided no specific statements which meet the specific criteria for a higher rating.  In any event, his lay generalized complaints are greatly outweighed by the VA examiner findings which offer detailed specific specialized determinations based upon training and expertise in evaluating orthopedic disorders.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms, and these expert opinions greatly outweigh the lay allegations in this case.

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected cervical spine strain.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Should the veteran's disability increase in severity, he may always advance a new claim for an increased rating.

Left Shoulder Strain, Status Post Impingement (Nondominant)

The present appeal also involves the Veteran's claim that the severity of his service-connected left shoulder strain warrants a higher disability rating.  The RO has rated the Veteran's left shoulder disability under Diagnostic Code 5024, which provides that the diseases under this code will be rated on limitation of motion of affected parts, as degenerative arthritis.  Under Diagnostic Code 5003 for degenerative arthritis, arthritis established by x- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides the rating criteria for evaluation of limitation of motion of the arm.  For the minor or nondominant arm, a 20 percent rating is warranted when motion is limited at shoulder level and midway between side and shoulder level; and a 30 percent when motion is limited to 25 degrees from side.  Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level. 38 C.F.R. § 4.71, Plate I.  

At the February 2008 VA examination, the Veteran indicated that he felt a tightness sensation and a sharp pain to the anterior aspect of the left shoulder.  The pain occurred when lifting things up from the ground that weighed greater than five pounds and motion of the left arm when moved above shoulder height.  The tightness and sharp pains were relieved in one to two hours after stopping the activity.  The next day, he experienced stiffness that lasted a few hours and was relieved with activity.  The left shoulder did not effect his usual occupation.  He also reported using the right arm rather than the left when doing lifting or overhead work.  

On physical examination, there was no spasm, redness or tenderness.  Muscle strength was symmetrical and normal.  Range of motion was 147 degrees abduction, 159 degrees forward flexion, 83 degrees external motion and 56 degrees internal motion.  There was no observed manifestation of pain and no additional limitation to range of motion after repetitive motion.  A contemporaneous x-ray was unremarkable except for developmental lateral downsloping acromial morphology, which might predispose to impingement syndrome or other rotator cuff pathology.  

At the April 2009 VA examination, the Veteran reported that he was unable to lift his left arm as high as his right.  He also experienced decreased strength and used his right arm for carrying.  Shoulder problems were exacerbated with any use and alleviate with rest and avoiding use.  He reported that his effect on daily activities was that he carried groceries in the right arm.  

On physical examination, there was no joint line erythema or swelling of either shoulder.  The Veteran complained of tenderness to palpation at the left anterior joint line and burning of the left anterior joint after repetitive exercise.  Range of motion of the left shoulder was 145 degrees flexion with 130 degrees after repetitive exercise; 120 degrees abduction with 130 degrees after repetitive exercise; 65 degrees external rotation with 70 degrees after repetitive exercise; and 65 degrees internal rotation with pain at 40 degrees with 70 degrees after repetitive exercise.  All motion was smooth with no evidence of impingement today.  There was no observed manifestation of pain during range of motion testing and no additional limits to range of motion could be objectively attributed to during flare-ups.  The assessment was left shoulder strain.  The examiner concluded that except as noted above, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the left shoulder due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination.  

Again, given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board again finds the examinations to be sufficient for rating purposes.  

VA treatment records have been reviewed and associated with the claims file.  However, these records do not address the pertinent rating criteria with respect to this issue. 

Therefore, under Diagnostic Code 5201, a higher rating is not warranted because there is no objective finding that the Veteran's range of motion is limited to shoulder level.  The most restrictive range of motion documented at the most recent VA examination was 130 degrees flexion after repetitive use and 120 degrees abduction, which are both well above shoulder level.  

Further, as there have been no objective findings of ankylosis, impairment of the humerus and malunion of the clavicle or scapula, Diagnostic Codes 5200, 5201 and 5203 are not applicable to the instant analysis.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 and 5203.   

Further, a higher compensation is also not warranted under DeLuca, supra, because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  The April 2009 VA examiner found that no additional limits to range of motion could be objectively attributed to during flare-ups.  Further, the examiner stated that except as noted above, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the left shoulder due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left shoulder strain.  In this case, the Veteran has not described any of the factors which would warrant a higher schedular rating, such as arm motion limited to shoulder or ankylosis.  To the extent he argues otherwise, the Board finds that the findings from the VA examiners substantially outweigh such allegations as these examiners have greater expertise and training in evaluating orthopedic disabilities, to include measuring range of motion loss with accuracy.

Therefore, a preponderance of the evidence is against the Veteran's claim for an initial higher rating for service-connected left shoulder strain.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



Intermittent Strain, Left Wrist

The present appeal also involves the Veteran's claim that the severity of his service-connected left wrist disability warrants a higher disability rating.  The Veteran's service-connected intermittent strain of the left wrist have been rated by the RO under the provisions of Diagnostic Code 5024, which as discussed above, is rated based on limitation of the affected part.  Diagnostic Code 5215 applies to limitation of motion of the wrist.  Under Diagnostic Code 5215, the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  This rating is applicable when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  Since the Veteran currently receives the maximum 10 percent rating, an increased rating under this provision is not possible.  The only other applicable diagnostic code for the wrist is Diagnostic 5214 for ankylosis of the wrist.  

At the February 2008 VA examination, the Veteran reported that he did hand work on phones and after about an hour, he developed ulnar aspect left wrist pain that would last the entire rest of the day.  Pain medications and rest or repositioning helped with the pain.  He developed wrist pain four out of six days.  He said he just worked through the pain at work.  With respect to his activities, he carried groceries or cleaned with his right hand rather than is left.  On physical examination, there was no effusion, redness, swelling, tenderness, or crepitus.  Range of motion was 45 degrees extension, 83 degrees flexion, 44 degrees ulnar motion and 20 degrees radial motion.  There was no observed manifestation of pain with range of motion and no additional limitation after repetitive use.  Range of motion of both wrists was the same.  The diagnosis was left wrist, intermittent strain, currently normal examination today.  A contemporaneous x-ray showed no acute traumatic osseous abnormality.  

At the April 2009 VA examination, the Veteran reported no changes with respect to his left wrist.  He indicated that he had difficulty pulling and pushing and less grip strength.  He did stretching exercises every morning and a week ago, he began using a brace at night and an elbow band during the day.  His problems were exacerbated by lifting greater than a gallon of milk, pushing and pulling and alleviated with rest.  Veteran opened doors with his right hand and avoided using his left hand.  He carried groceries with the right hand and put dishes away with the right hand.  On examination, there were no braces or bands being used.  There was no joint line tenderness, swelling or erythema.  Range of motion was 70 degrees flexion; 60 degrees dorsiflexion with 55 degrees after repetitive exercise; 30 degrees radial deviation with 40 degrees after repetitive exercises; and 35 degrees ulnar deviation with 30 degrees after repetitive exercise.  There were no observed manifestation of pain during range of motion testing and no additional limitation could objectively be attributed during flare-ups.  The assessment was left wrist strain.  The examiner concluded that except as noted above, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the left wrist due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination.  

Again, given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board again finds the examinations to be sufficient for rating purposes.  

VA treatment records have been reviewed and associated with the claims file.  However, these records do not address the pertinent rating criteria with respect to this issue. 

Therefore, the Board must find that a rating in excess of 10 percent is not warranted for the Veteran's left wrist disability.  Again, a higher rating is not available under Diagnostic Code 5215.  Further, the record contains no objective finding of ankylosis (favorable or unfavorable) to warrant a higher rating under Diagnostic Code 5214.  Importantly, as demonstrated by range of motion findings, the Veteran was able to move his wrist at both VA examinations.  In other words, there has been no evidence of immobility of the wrist joint.  

Again, in evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5215, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left wrist disability.  In this case, the Veteran describes active wrist motion and has not reported ankylosis.  To the extent he argues otherwise, the Board finds that the findings from the VA examiners substantially outweigh such allegations as these examiners have greater expertise and training in evaluating orthopedic disabilities, to include measuring range of motion loss with accuracy.

Therefore, a preponderance of the evidence is against the Veteran's claim for an increased rating of intermittent strain of the left wrist.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

III.  Service Connection Issues

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Vision Residuals due to OC Spray in Face

The Veteran is seeking service connection for vision residuals due to OC spray in face.  STRs are silent with respect to any vision problems or any documentation of the Veteran being sprayed with chemicals to his face.  Importantly, a February 2005 service examination prior to discharge showed that the eyes were clinically evaluated as normal.  Vision testing was 20/20 in both eyes.  In his contemporaneous medical history, the Veteran expressly denied any eye disorder or trouble.  

In his notice of disagreement, the Veteran reported blurred vision in the mornings and at random times seeing spots in the evenings.  However, there is no post service medical evidence of any eye or vision problems.  

Initially, the Board acknowledges the Veteran's assertion that he currently experiences vision problems due to being sprayed with some sort of chemical in the face.  As a general matter, the Veteran is clearly competent to report visual abnormalities.  He also is competent to report a continuity of such symptoms since service.  

Nevertheless, the Veteran's current assertions are inconsistent with the overall evidence of record.  STRs are silent with respect to any vision problems or any incidents where the Veteran was sprayed in the face.  However, these records do document treatment for numerous other unrelated disorders.  Moreover, in his discharge service examination and medical history, the Veteran expressly denied any eye problems and his vision was found to be 20/20 in both eyes.  

The Board first observes that the Veteran's current allegations of eye problems since service conflict with his prior specific denial of eye problems at the time of his separation from service.  After review the case in its entirety, the Board places greater probative weight to the Veteran's denial of eye problems at discharge, which is contemporaneous in time to the question at hand and was made in the context of identifying all disabilities upon discharge.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The Board also finds that it would be reasonable to assume that the Veteran would have reported any vision problems at that time of separation if he was in fact experiencing them, rather than specifically denying them.  Further, it is reasonable to expect that the Veteran would have reported ongoing problems with vision since service if he was in fact experiencing them.  There is no post service medical evidence of any vision issues.  Given these inconsistencies, the Board must find that the Veteran cannot be deemed credible with respect to the occurrence of any incident in service and to continuing symptoms since service.

Given the lack of credibility of the Veteran, the Board must determine that his statements are outweighed by the other evidence of record.  Based on the lack of evidence of vision problems in service as well as post service objective findings, the Board must determine that a preponderance of the evidence is against the Veteran's claim for service connection for vision residuals due to OC spray.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability, to include PTSD

The Veteran is also seeking service connection for an acquired psychiatric Disability, to include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

STRs show that, in December 2003, the Veteran was involved in the rear of a Humvee when the vehicle fell head on into a ditch at approximately 10 miles per hour.  However, there was no indication of any sort of head trauma and no neurological abnormalities were found on examination.  Nevertheless, although the discharge examination indicated that he was clinically evaluated as psychiatrically normal, the Veteran's report of medical history at discharge showed that he reported depression and excessive worry, but he had not been seen by a doctor.  

After service, a May 2007 Vet Center report gave an assessment of non-combat, non-theatre Veteran complained of symptoms of depression and anxiety since separation from service. 

Subsequently, he was afforded a VA examination in January 2008.  The examiner found that the Veteran presented with symptoms of generalized anxiety disorder with an anxious and depressive component.  The examiner observed that on repeated questioning, the Veteran clearly stated that his symptoms did not occur while he was in the military and he did not receive treatment for them during that time.  The mention of anxiety and depression on his discharge physical was only related to missing his friends and anxiety about getting a job and was not vegative symptoms of anxiety and depression.  Therefore, the examiner opined that the Veteran's generalized anxiety disorder was not service-connected.  

VA treatment records showed continuing treatment for the Veteran's psychiatric disabilities.  An initial assessment in August 2007 of generalized anxiety disorder was given.  However, subsequently, the Veteran was diagnosed with PTSD and major depression.  Nevertheless, a February 2009 record indicated that the Veteran's diagnosis of PTSD would have to be reevaluated as generalized anxiety disorder or adjustment disorder may be a better fit for him.  

In March 2009, the RO conceded the Veteran's stressor of the 2003 Humvee accident and ordered another VA examination, which was done in April 2009.  After reviewing the claims file and examining the Veteran, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner indicated that the 2003 Humvee accident did not appear to rise to the level of trauma described in criterion A for PTSD as the Veteran's response did not, according to his report today, involve intense fear, horror, or helplessness.  The Veteran asserted that he was criticized by fellow Marines and punished by superiors by receiving extra duty after the accident because he was seen as a slacker for being taken to the hospital after the accident.  The examiner observed that although the Veteran asserted that he had an intense psychological response to cues of the stressor, he was able to discuss it on interview with no apparent distress.  The assessment was adjustment disorder with mixed anxiety and depressed mood.  

Initially, the Board observes that the Veteran's DD 214 as well as his own statements clearly shows that the Veteran did not serve in combat nor was he ever stationed in the Southwest Asia Theatre of Operations.  Thus, the new PTSD criteria are not applicable to the instant analysis.  

Moreover, when weighing the medical evidence of record, the Board must conclude that the Veteran does not suffer from PTSD based on his verified stressor of the December 2003 Humvee accident.  Importantly, although treatment records showed a diagnosis of PTSD at one point, it is unclear whether this diagnosis was based on the Veteran's verified stressor of the Humvee accident.  For instance, in a July 2008 record, the Veteran described trouble driving because of expecting IEDs.  However, again, the Veteran was never stationed in a combat area where he would have been in fear of IEDs.  At this point, though, the assessment appeared to still be generalized anxiety disorder.  However, subsequent treatment records started to show an assessment of PTSD, but provided no information as to why the diagnosis was changed or the clearly describe the stressors on which the diagnosis was based.  

An August 2008 record indicated that the Veteran described the Humvee accident, but his description was inconsistent with the service treatment records in that he indicated that he had lost consciousness and had a concussion.  He also appeared to indicate that his injuries were much more severe than actually documented in the service treatment records.  Although an assessment of PTSD was given, the examiner did not base this assessment on a review of the Veteran's service treatment records.  Moreover, importantly, the examiner later indicated that the assessment of PTSD needed to be reevaluated.  Whereas, the April 2009 VA examiner after reviewing the claims file, including the documentation of the Humvee accident, and thoroughly interviewing the Veteran concerning the incident, determined that he did not meet the criteria for PTSD.  This examination was done with the express purpose of evaluating the Veteran for PTSD.  Given the issues described above with the diagnosis in the VA treatment records, the Board must find that the April 2009 VA examination is of higher probative value.  Accordingly, service connection is not warranted for PTSD as there has been no diagnosed based on a verified stressor.  

Nevertheless, although the evidence of record appears to be unclear, when resolving benefit of the doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disability, currently diagnosed as adjustment disorder with mixed anxiety and depressed mood, is warranted.  The Board recognizes that the January 2008 examiner found that the Veteran's current disability was not related to service.  However, service treatment records showed that the Veteran expressed problems with depressed mood and excessive worry at his discharge.  Further, shortly after service in 2007, the Veteran sought mental health treatment at the Vet Center and reported symptoms of anxiety and depressed mood since service.  Based on the case law discussed in the prior analysis, the Veteran is competent to report that he experienced psychiatric symptoms since his discharge from service and with respect to this issue, there is no reason to doubt the credibility of his statements with respect to continuity of pertinent symptomatology since his discharge.

In turn, given the report of psychiatric symptoms in service, and in light of a current diagnosis of an acquired psychiatric disability, the Board finds that based on the Veteran's credible statements, the record shows a continuity of pertinent symptomatology to link the Veteran's current disability to active service.  In sum, there is a current diagnosis of an acquired psychiatric disability; and based on continuing symptomatology, a link between the Veteran's current disability and service.  Thus, service connection for adjustment disorder with mixed anxiety and depressed mood is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




Residuals of Concussion with Headaches

The Veteran is also seeking service connection for residuals of concussion with headaches.  The Veteran claims that he has residuals from a concussion due to the December 2003 Humvee accident.  Again, STRs show that, in December 2003, the Veteran was in the rear of a Humvee when the vehicle fell head on into a ditch at approximately 10 miles per hour.  The examination noted mild/moderate injuries to the right tibia/fibula and mild to moderate injuries to the cervical spine.  The examiner indicated that there was no loss of consciousness.  Further, importantly, no abnormalities were observed on neurological examination and there were no findings of a concussion.  Remaining STRs are silent with respect to any headaches.  Significantly, the February 2005 service examination prior to discharge showed that the head and the neurological system were clinically evaluated as normal.  Importantly, in a contemporaneous medical history, the Veteran expressly denied frequent or severe headaches, a head injury or period of unconsciousness or concussion.  

VA treatment records showed that in February 2008, the Veteran was seen for evaluation of a traumatic brain injury (TBI).  A TBI second level evaluation indicated that the Veteran reported hitting his head on a tool box during the Humvee accident and experienced headaches and dizziness.  He also reported loss of consciousness, disorientation and confusion, and posttraumatic amnesia.  The examiner indicated that findings were consistent with TBI, but the Veteran needed control of depression and headaches before assessing severity of brain injury.  Follow up treatment records continued to show reports of headaches.  

After reviewing the claims file, specifically the records concerning the Humvee accident, the February 2008 VA examiner observed that the medical officer who examined the Veteran wrote on two occasions that there was no loss of consciousness and that there was no mention of a head injury or closed head trauma.  There was no record history of headaches.  He also observed that the Veteran marked "no" to questions of frequent or severe headache, memory loss, amnesia, period of unconsciousness or concussion.  The examiner observed that the Veteran had been seen in the TBI clinic that same month.  

At this examination, the Veteran reported that he began experiencing headaches within a few days after the accident.  He continued to have headaches continuing from the time of his discharge three to four times a week.  On neurologic examination, cranial nerve functions and cerebellar functions were normal.  The examiner diagnosed tension headaches secondary to anxiety.  The examiner opined that it was not at least as likely as not that the Veteran's current tension headaches were related to a head injury with concussion experienced during a motor vehicle accident because there was no documentation indicating that the Veteran had traumatic brain injury, concussion or closed head injury in his low-speed Humvee accident.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Initially, the Board finds that there is no competent medical evidence of record to show that the Veteran's residuals of concussion with headaches are directly related to service.  Importantly, STRs are silent with respect to any findings of concussion after the December 2003 Humvee accident.  Significantly, the examiner indicated that there was no loss of consciousness and no neurological abnormalities were found.  Importantly, the February 2008 VA examiner found that given the lack of evidence of a brain injury or concussion in service, it was not at least as likely not that any current residuals with headaches was due to service.  The Board recognizes that VA treatment records appear to show an assessment of TBI.  However, this assessment was based on the Veteran's own history and not a review of the service treatment records and as discussed in more detail below, the Veteran's statements must be found to not be credible with respect to this issue.  

In this case, the Veteran is competent to report that he experienced symptoms while in service.  He also is competent to report a continuity of such symptoms since service.  Nevertheless, the Veteran's current assertions are inconsistent with the overall evidence of record.  Again, STRs do not show that the Veteran lost consciousness or suffered a concussion in the December 2003 motor vehicle accident.  Given that the Veteran underwent a thorough examination of his injuries, it is reasonable to assume that any sore of brain trauma would have been documented and appropriate follow up treatment would have been done.  There are no follow up treatment records concerning any symptoms relating to brain injury.  Moreover, in his discharge service examination and medical history, the Veteran expressly denied frequent or severe headaches, a head injury or period of unconsciousness or concussion as well as any other symptoms associated with a traumatic brain injury.  The Board finds that it would be reasonable to assume that the Veteran would have reported these problems at that time if he was in fact experiencing them.  Given these inconsistencies, the Board must find that the Veteran cannot be deemed credible with respect to the occurrence a traumatic brain injury in service. 

However, the February 2008 VA examination did indicate that the Veteran's tension headaches were secondary to his anxiety.  Thus, based on this opinion and given that service connection has now been granted for adjustment disorder with mixed anxiety and depressed mood, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted on a secondary basis for headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.  

Residuals of Right Tibia/Fibula Injury and Nerve Damage of the Back and Left Arm

The present appeal also involves the issues of service connection for residuals of right tibia/fibula injury and nerve damage to the back and left arm.  Specifically, the Veteran claims that these disabilities resulted from the Humvee accident while in service.  As the same evidence is applicable with respect to all of these issues, the Board has addressed them under the same analysis.  

Again, STRs show that, in December 2003, the Veteran was in the rear of a Humvee when the vehicle fell head on into a ditch at approximately 10 miles per hour.  The examination noted mild/moderate injures to the right tibia/fibula and mild to moderate injuries to the cervical spine.  An x-ray of the right tibia/fibula was noted to be negative.  Importantly, no abnormalities were observed on neurological examination.  Remaining STRs are silent with respect to any problems with the right tibia/fibula or any nerve damage.  Significantly, the February 2005 service examination prior to discharge showed that the lower extremities and the neurological system were clinically evaluated as normal.  Importantly, in a contemporaneous medical history, the Veteran expressly denied impaired use of the legs as well as any numbness or tingling.

After reviewing the claims file and examining the Veteran, the February 2008 VA examiner found that there was clinical evidence for nerve damage occurring in the back or in the left arm.  The examination was normal.  Further, there was insufficient clinical information for a diagnosis of right leg condition, acute or chronic or residuals thereof.  The Veteran had a normal examination.  A contemporaneous x-ray of the right tibia and fibula showed no acute osseous abnormality.  The examiner concluded that there was no currently diagnosed right leg condition or nerve damage to the back or left arm and, thus, no opinion was offered.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

VA treatment records are also silent with respect to any finding pertaining to these issues.  Further, again, the April 2009 VA examiner also found no neurological abnormalities.

Based on a thorough review of the evidence, the Board finds that there is no evidence of a current disability with respect to these issues for which VA compensation may be awarded.  After thoroughly examining the Veteran and reviewing the claims file, including x-rays, the February 2008 VA examiner stated there was no currently diagnosed right leg condition or nerve damage to the back or left arm.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Veteran has reported pain, but pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

In the instant case, while the Veteran is competent to describe certain symptoms, the Veteran has minimal, if any, competence to diagnosis a current orthopedic or neurologic disability.  His allegations and self-diagnosis are greatly outweighed by the VA examiner opinion in this case, as this examiner has greater expertise and training than the Veteran in evaluating medical disorders and provided opinion based upon actual examination and x-ray examination.

Therefore, as the credible evidence is against a finding of a currently diagnosed disability, service connection must be denied for the issues of residuals of right tibia/fibula injury and nerve damage to the back and left arm.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Initial higher ratings are not warranted for cervical strain, left shoulder strain status post impingement or intermittent strain, left wrist.  Further, service connection for vision residuals due to OC spray in face, residuals, right tibia/fibula injury, and nerve damage to the back and left arm is not warranted.  To that extent, the appeal is denied.  

Service connection for adjustment disorder with mixed anxiety and depressed mood and headaches is warranted.  To that extent, the appeal is granted.
 
REMAND

The Veteran is also seeking an initial rating in excess of 10 percent for his bilateral pes planus.  In a May 2009 statement, the Veteran indicated that he was undergoing an MRI at the VA in August 2009 for his feet to assess any nerve damage in the tendon/joint.  However, unfortunately, the most recent VA treatment records are from May 2009.  As VA medical records are constructively of record and must be obtained, and as the Veteran has identified that this record is pertinent to his claim, the RO should obtain VA treatment records from May 2009 to the present, to specifically include any August 2009 MRI of the feet.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Veteran is also seeking service connection for a back disability and right shoulder disability.  The February 2008 VA examination indicated that there was no currently diagnosed back condition or right shoulder condition.  While a contemporaneous x-ray of the lumbar spine was unremarkable, an x-ray of the thoracic spine showed very mild 4-5 degree thoracic dextroscoliosis.  Moreover, a right shoulder x-ray showed developmentally slightly lateral downsloping acromial morphology.  Importantly, reduced range of motion of the right shoulder was documented at both the February 2008 and April 2009 VA examinations.  Further, subsequent VA treatment records also showed a past medical history of chronic back pain secondary to cervical strain from a 2003 motor vehicle accident.   The Veteran has also asserted that his right shoulder disability is secondary to his service-connected left shoulder disability.  Accordingly, the Board finds that the Veteran should be afforded another VA examination to clearly assess all lumbar and thoracic spinal disabilities as well as any right shoulder disability and offer an etiological opinion as to whether any of the diagnosed disabilities are relate to the 2003 motor vehicle accident or secondary to the Veteran's service-connected disabilities.   

The Veteran is also claiming that he has a disability manifested by cramps and spasms in his calves that is secondary to his service-connected bilateral pes planus.  Importantly, a July 2003 service treatment record indicated that the Veteran had calf contracture due to plantar fasciitis.  It does not appear that this issue has been addressed in a VA examination.  Accordingly, the Board finds that the Veteran should also be afforded another VA examination to address this issue, specifically under a secondary theory of entitlement.  

Further, STRs show that the Veteran had a partial removal of the left toenail in February 2003.  However, the VA examinations have not addressed whether the Veteran has any residuals from this procedure.  Thus, again, the Veteran should be afforded a VA examination with respect to this issue.  

Lastly, the Veteran has not received sufficient notice informing him of the information and evidence necessary to establish entitlement to service connection under a secondary theory entitlement pursuant to the VCAA.  Thus, in view of the need to return the case for other matters, it seems appropriate to direct additional VCAA notice to ensure full compliance with VCAA notice requirements with respect to the issues on appeal.  See also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 (2004).  
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the issue on appeal under a secondary service connection theory of entitlement. 

2.  Appropriate action should be taken to obtain copies of all VA treatment records from May 2009 to the present, to specifically include a potential August 2009 MRI of the feet.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of any current back disability and right shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all disabilities of the lumbar and thoracic spine and right shoulder.  Further, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed lumbar or thoracic spinal disabilities and right shoulder disability are causally related to service, to the December 2003 motor vehicle accident?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed lumbar or thoracic spinal disabilities and right shoulder disability are proximately due to, or caused by, the Veteran's service-connected disabilities?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed lumbar or thoracic spinal disabilities and right shoulder disability have been aggravated by the Veteran's service-connected disabilities?

A detailed rationale should be furnished for all opinions expressed. 

4.  The Veteran should also be scheduled for an appropriate VA examination to determine the etiology of any disability manifested by cramps and spasms in calves.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should indicate whether the Veteran had a current disability manifested by cramps and spasms in his calves.  If so, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed disability manifested by cramps and spasms in the calves is proximately due to, or caused by, the Veteran's service-connected bilateral pes planus?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed disability manifested by cramps and spasms in the calves has been aggravated by the Veteran's service-connected bilateral pes planus?

A detailed rationale should be furnished for all opinions expressed. 

5.  The Veteran should also be scheduled for an appropriate VA examination to determine whether the Veteran has any residuals from the ingrown toenail removal in service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has any current residuals from the partial removal of the left toenail in February 2003.  A detailed rationale should be furnished for all opinions expressed. 

6.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.  Further, the RO should determine whether any further opinions are necessary.  For instance, if service connection is warranted for a thoracic spine disability, another opinion may be needed as to whether the any lumbar spine or right shoulder disability are secondary to the thoracic spine disability.  

7.  Thereafter, the issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


